Citation Nr: 0736580	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  02-17 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
xerosis, dyshidrotic eczema prior to August 30, 2002.  

2.  Entitlement to an evaluation in excess of 30 percent for 
xerosis, dyshidrotic eczema from August 30, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from June 1971 to October 
1972.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 decision by the RO 
which denied an increase in the 10 percent evaluation then 
assigned for the veteran's skin disorder.  By rating action 
in January 2003, the RO assigned an increased rating to 30 
percent, effective from August 30, 2002, the effective date 
of the revised rating criteria pertaining to evaluations of 
the skin.  In December 2004, and July 2006, the Board, in 
part, remanded the issues currently on appeal for additional 
development.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  From April 1, 2002 to August 29, 2002, the veteran's skin 
disorder was manifested principally by dyshidrotic eczema of 
the fingers and thumbs and some erythema on both legs without 
exudation, constant itching, extensive lesions, marked 
disfigurement, ulcerations, extensive exfoliation, crusting, 
or nervous manifestations.  

3.  From August 30, 2002, the skin disorder was manifested by 
dry skin on the legs and arms and multiple lesions on the 
trunk without ulcerations, extensive exfoliation, crusting, 
or systemic or nervous manifestations; the skin disorder does 
not affect more than 40 percent of the total body surface and 
systemic therapy or other immunosuppressive drugs is not 
required.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for xerosis, dyshidrotic eczema from April 1, 2002 to August 
29, 2002, are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.118, Part 4, including Diagnostic Code 7806 (prior to 
August 30, 2002).  

2.  The criteria for an evaluation in excess of 30 percent 
for xerosis, dyshidrotic eczema from August 30, 2002, are not 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Part 4, 
including Diagnostic Codes 7832-7806 (from August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Court held that such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition 
of the claim.  Id.  In this case, a September 2007 RO letter 
gave the veteran notice of the Dingess requirements.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in January 2002, and December 
2004 fully satisfied the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although the 
December 2004 letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
the claim was readjudicated, and supplemental statements 
(SSOC) of the case were promulgated in February 2006 and 
August 2007.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that a 
statement of the case (SOC) or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 2007-7130 WL 2694606 (Fed. Cir. Sept 17, 
2007) [hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

Here, the veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist his in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
his responsibility to submit evidence which showed that his 
skin disorder had worsened; of the evidence necessary for a 
higher evaluation, and why the current evidence was 
insufficient to award the benefits sought.  

The veteran's service medical records and all VA medical 
records have been obtained and associated with the claims 
file.  The veteran was also afforded three VA examinations 
during the pendency of this appeal.  Based on a review of the 
claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the issue 
to be decided herein is available and not part of the claims 
file.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claim, and found that the error was 
harmless).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran and his 
representative clearly have actual knowledge of the evidence 
that is required to be submitted in this case and, based on 
the veteran's contentions as well as the communications 
provided to the veteran and his representative by the VA, it 
is reasonable to expect that the veteran understands what was 
needed to prevail.  Moreover, any error in VA's notice to the 
veteran (which is initially presumed to be prejudicial) is in 
fact harmless.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007) (burden is on VA to show that error in notice was 
not prejudicial).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Increased Ratings - In General

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

Skin Disorder

Initially, it should be noted that the rating criteria for 
disabilities of the skin were revised, effective August 30, 
2002.  In general, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, VA 
must consider both versions and apply the one more favorable 
to the veteran.  VAOPGCPREC 7-2003.  

In this case, the RO considered both the old and the revised 
criteria.  The veteran and his representative were provided 
both sets of criteria and were given an opportunity to 
respond.  Accordingly, the veteran will not be prejudiced by 
the Board's review of the issues as due process requirements 
have been met.  VAOPGCPREC 11-97 at 3-4; Bernard v. Brown, at 
393-94 (1993); VAOPGCPREC 7-2003.  

An Evaluation in Excess of 10 Percent Prior to August 30, 
2002

Service connection for hyperhidrosis of the hands and feet 
was established by rating action in January 1979, and a 10 
percent evaluation was assigned by analogy to dermatitis or 
eczema under the provisions of Diagnostic Code (DC) 7806.  
The 10 percent evaluation remained in effect when the current 
claim for an increased rating was received in January 2002.  

The rating criteria in effect prior to August 30, 2002, under 
DC 7806 provided, in pertinent part, for a 10 percent with 
exfoliation, exudation, or itching, if involving an exposed 
area or extensive area; 30 percent with constant exudation or 
itching, extensive lesions, or marked disfigurement, and 50 
percent with ulcerations or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or the skin 
disease was exceptionally repugnant.  38 C.F.R. § 4.118, DC 
7806 (effective prior to August 30, 2002).  

Other rating codes which provided for an evaluation in excess 
of 10 percent prior to August 2002, included disfiguring 
scars on the head, face, or neck (DC 7800), and under DC 7801 
for third degree burn scars.  (Note to DC 7801 required 
actual third degree residual involvement).  Thus, these 
rating codes are not applicable to the facts of this case.  

The medical evidence prior to August 30, 2002, included 
several VA outpatient notes and a March 2002 VA examination 
report.  The clinical findings on the VA examination showed 
very dry skin and a fine rash on the hands and feet, without 
edema and scaly pink plaques on the lateral aspect of the 
thumb and fingers.  Similar findings were noted on VA 
outpatient notes in April and August 2002.  The latter note 
indicated that the veteran had some improvement with 
clobetasol.  There were no pertinent abnormalities on the 
veteran's face, scalp, neck, abdomen, back, buttock, or 
genitalia.  

When the evidence in this case is considered under the former 
schedular criteria for DC 7806, the clinical findings do not 
show that the veteran is entitled to an evaluation in excess 
of 10 percent prior to August 30, 2002.  The medical evidence 
does not show constant exudation or itching, extensive 
lesions, or marked disfigurement.  The March 2002 VA 
examination did not find any ulcerations, exfoliation, 
crusting, or any systemic or nervous manifestations, nor was 
the skin disorder shown to be exceptionally repugnant.  As 
such, the medical evidence prior to August 30, 2002, did not 
show that the veteran met the criteria for an evaluation in 
excess of 10 percent under the old criteria for DC 7806.  



An Evaluation in Excess of 30 Percent From August 30, 2002

Under the revised rating schedule for DC 7806, a 60 percent 
evaluation is assigned when more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  30 percent is assigned when 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 10 percent evaluation is 
assigned when at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  A noncompensable evaluation 
is assigned when less than 5 percent of the entire body or 
less than 5 percent of exposed areas affected, and; no more 
than topical therapy required during the past 12-month 
period.  38 C.F.R. § 4.118.

The revised criteria for DC 7806 also provides that a 
disability may also be rated as disfigurement of the head, 
face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, 
or 7805), depending upon the predominant disability.  DC 7806 
(effective from August 30, 2002).  For an evaluation in 
excess of 30 percent for scars other than on the head, face, 
or neck that are deep or cause limitation of motion, the 
total area of the scar(s) must exceed 144 square inches (929 
sq. cm).  

The remaining revised rating codes which provided for an 
evaluation in excess of 30 percent, include bullous disorder 
(DC 7815); psoriasis (DC 7816); exfoliative dermatitis 
(erythroderma) (DC 7817); cutaneous manifestations of 
collagen-vascular disease (DC 7821); papulosquamous disorders 
(DC 7822); disease of keratinization (DC 7824); urticaria (DC 
7825); primary cutaneous vasculitis (DC 7826), and erythema 
multiforme (DC 7827).  However, these rating codes are not 
applicable to the facts of this case.  

When examined by VA in November 2002, the veteran had dry, 
flaky skin from his thighs to his feet, on both arms and 
hands, trunk, back, and small areas on his face under his 
beard, but no actual scarring.  

In December 2005, the veteran had mild dry skin on his hands 
and trunk with no fissures, plaques, vesicles, or exudates, 
with occasional thin hyperkeratotic plaques on his trunk.  
The examiner opined that the total affected body surface area 
(BSA) was less than 20 percent, and that some of the 
veteran's symptoms may be related to his diabetes mellitus 
and hepatitis C.  

When examined by VA in September 2006, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the veteran's medical history.  Current 
treatment was with ammonium lactate lotion only, which the 
veteran reported that he applied daily, if he remembered.  On 
examination, there were multiple discrete vesicular lesions 
on the upper back, legs, and arms, and faint plaquing on the 
elbows.  No malignancies were noted.  The lesions ranged in 
size from 2- to 8-mm, with most between 3- and 4-mm in 
diameter.  There was xerosis, (dry skin) on the arms and 
legs, but no evidence of dyshidrosis on the palms of the 
hands.  The examiner noted that there were no ulcerations, 
extensive exfoliation, or crusting of the hands or soles of 
the feet, which would be expected with dyshidrotic eczema.  
There was dry skin on both legs and arms but no associated 
plaques, as would be expected with a diagnosis of eczema, 
except for the elbows, which showed faint plaquing.  There 
were numerous discrete vesicular lesions predominantly on the 
upper back and shoulders (photographs included), ranging in 
sized from 2- to 8-mm in diameter.  The examiner opined that 
the skin disorder did not affect more than 40 percent of the 
veteran's body surface or exposed areas.  The veteran did not 
require the use of systemic corticosteroids or other 
immunosuppressant drugs.  

The clinical findings on VA outpatient notes from October 
2002 to March 2007, were essentially the same as on the VA 
examinations discussed above.  A note in March 2007, showed 
some scarring of the mid back and multiple excoriations with 
some hyperpigmentation at the periphery, but no primary 
lesions.  The examiner opined that the veteran's itching was 
most likely due to his hepatitis C and or to opiate drugs 
used for pain control for unrelated, nonservice-connected 
disabilities.  

Under the revised rating criteria for DC 7806, the veteran is 
not entitled to an evaluation in excess of 30 percent from 
August 30, 2002.  The medical evidence does not show more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  Additionally, the medical evidence does not show 
that the veteran requires systemic therapy such as 
corticosteroids or other immunosuppressive drugs at any time 
during the past 12 months.  Thus, an evaluation in excess of 
30 percent from August 30, 2002, is not warranted under the 
revised rating criteria for DC 7806.  

Likewise, the veteran's skin disorder does not cause any 
disfiguring scars on his head, face, or neck (DC 7800), nor 
are the scars deep or shown to cause any limitation of motion 
(DC 7801).  Furthermore, a 30 percent evaluation is the 
highest schedular rating possible for hyperhidrosis under DC 
7832, which was added to the rating schedule in August 2002.  
38 C.F.R. § 4.118.

In the absence of objective evidence of greater severity of 
the veteran's xerosis, dyshidrotic eczema, the 10 and 30 
percent evaluations assigned for the periods in question, are 
appropriate and fully comport with the applicable schedular 
criteria.  Accordingly, the Board finds no basis for the 
assignment of a higher evaluation under any of the applicable 
provisions of the rating schedule.  




ORDER

An evaluation in excess of 10 percent for xerosis, 
dyshidrotic eczema prior to August 30, 2002, is denied.  

An evaluation in excess of 30 percent for xerosis, 
dyshidrotic eczema from August 30, 2002, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


